Citation Nr: 1436868	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic nonspecific urethritis.

2.  Entitlement to an evaluation in excess of 20 percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA paperless claims processing system includes records from the Biloxi VA Medical Center.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any records for this case.


FINDINGS OF FACT

1.  The Veteran's chronic nonspecific urethritis is not shown to be manifested by symptoms requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, daytime voiding interval between one and two hours, or, awakening to void three to four times per night, or urinary retention requiring intermittent or continuous catheterization.

2.  The Veteran's duodenal ulcer is not shown to be manifested by recurring episodes of moderately severe symptoms with impairment of health manifested by anemia, weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for non-specific urethritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2013).

2.  The criteria for an evaluation in excess of 20 percent for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice for his claim for an increased evaluation for his service connected duodenal ulcer in a letter sent June 2010.  The RO provided the required notice for his claim for an increased evaluation for his service connected chronic nonspecific urethritis in a letter sent October 2010.  

These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the U.S. Court of Appeals for Veterans Claims (Court) required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify in this case was satisfied by letters sent to the Veteran in June 2010 and October 2010.  The claims were last adjudicated in April 2014.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations, the Veteran's lay statements, private medical records, and Social Security Administration records.  The Veteran has not identified any additional evidence that has not been obtained.

The Veteran was afforded VA examinations in July 2010, November 2010, December 2012, and December 2013.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet App 505 (2007).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.



Chronic Nonspecific Urethritis

In this case, the Board has considered whether another rating code is more appropriate than the code used by the RO, Diagnostic Code 7512, Cystitis, chronic.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's chronic nonspecific urethritis is currently rated under 38 C.F.R. § 4.115(b), Diagnostic Code 7512 (2013).  Diagnostic Code 7512 pertains to chronic cystitis to include interstitial and all etiologies, infectious and noninfectious, which is to be rated as voiding dysfunction.  Diagnostic Code 7512 is deemed by the Board to be the most appropriate primarily because it relates to the symptoms of voiding dysfunction, urinary frequency, and obstructed voiding.  These symptoms are central to the diagnosed disability in the Veteran's case.

The Veteran's service-connected chronic urethritis has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 7512.  38 C.F.R. § 4.115b.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  Urinary frequency requiring a daytime voiding interval between one and two hours, or; awakening to void three to four times per night also warrants a 20 percent rating.  Obstructed voiding productive of urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

A VA examination dated November 2010 shows the Veteran did not report urinary leakage or incontinence.  He reported frequency of daytime voiding of every 2-3 hours and no awakening to void during the night.  The Veteran reported no hesitancy, difficulty starting stream, weak or intermittent stream or straining.  

The examiner noted the Veteran does not have a history of obstructive voiding, urinary tract stones, renal dysfunction, renal failure, or recent urinary tract infections.  The Veteran reported that his most recent prescribed use of antibiotics for a urinary tract infection was in the 1970s.

Located in Virtual VA, a VA examination dated December 2012 shows the Veteran reported no current discharge, fever, chills, weight loss, or renal dysfunction.  He did report rare intermittent pain to his testicles and flank pain for a period of several years.  The examiner noted a normal PSA test dated June 2012 that also showed normal renal function.  The VA examiner reported that the Veteran did not experience any symptoms related to voiding dysfunction.

A VA examination dated December 2013 shows the Veteran reported some urinary urgency.  He denied any increased frequency, nocturia, burning on urination, incontinence, and reported that he does not experience any discharge.  The VA examiner reported that the Veteran did not experience any symptoms related to voiding dysfunction.  The December 2013 examiner referenced testing in May 2004 and November 2006 that showed elevated prostate-specific antigen (PSA).  Records dated December 2006 show a VA clinician found a likely cause of the Veteran's elevated PSA was a urinary tract infection.  Antibiotics were prescribed and the Veteran returned in January 2007 for follow-up testing that revealed normal findings.  Of note, at the December 2006 genitourinary consultation, the Veteran denied any difficulties in voiding, including urinary frequency, hesitancy, weak stream, dysuria, nocturia, or hematuria.

Social Security Administration records show the Veteran is disabled under their regulations due to sickle cell disease and bilateral avascular necrosis of the hips.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms such as daytime voiding of every 2-3 hours because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

The Veteran has reported that he does not require the use of absorbent materials for incontinence.  Additionally, the Veteran has reported symptoms of daytime voiding of every 2-3 hours, and does not report awakening to void.  Moreover, the Veteran has denied symptoms of obstructed voiding productive of urinary retention requiring intermittent or continuous catheterization.  

VA examinations and VA treatment records do not show that the Veteran experiences symptoms of urinary leakage requiring the wearing of absorbent materials, urinary frequency requiring a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, or obstructed voiding productive of urinary retention requiring intermittent or continuous catheterization.  

In sum, the Board finds that the VA examinations are consistent with the objective evidence of record and take into account the records of prior medical treatment for the Veteran's chronic nonspecific urethritis.  These opinions represent the most probative evidence of record and are adverse to the claim.  Similiarly, we find the lay evidence to competent and credible, but such evidence, when accepted as true, does not provide a basis for a higher evaluation.

Given the above, the Board finds that the Veteran's claim for an evaluation in excess of 10 percent for chronic nonspecific urethritis must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
Duodenal Ulcer

The Veteran's disability due to ulcer disease is rated as 20 percent disabling under Diagnostic Code 7305.  

Under Diagnostic Code 7305, duodenal ulcer is rated 20 percent when moderate, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  When moderately severe, that is, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, a 40 percent rating is assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.

A disability rating in excess of 20 percent would be warranted in this case if the evidence showed a moderately severe duodenal ulcer with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.

A VA examination dated June 2010 shows the Veteran reported no incapacitating episodes related to his duodenal ulcer.  The Veteran reported not being prescribed bedrest for treatment of his ulcer condition.  The VA examiner noted a history of perforated duodenum ulcer repair in March 2001.  The Veteran reported ongoing stomach pain and tenderness.  He denied any nausea, vomiting, hematemesis, melena, or weight loss within one year of the VA examination date.  The Veteran reported belching, abdominal pain, and tenderness two to three times per week and that there was no correlation to food consumed.  He reported taking his medication daily and that he experienced a decrease in discomfort and that he tolerates the medication with no complications.

Located in Virtual VA, a VA examination dated December 2012 shows diagnostic testing revealed gastroesophageal reflux disease with minimal gastritis.  The examiner noted a diagnosis of duodenal ulcer, healed, no functional limitations.  The VA examiner referenced the 2001 perforated duodenal ulcer repair which the Veteran recovered from with no complications.  The Veteran reported that he continues to experience stomach pain and tenderness.  The Veteran reported that he does not follow any dietary restrictions and denied that any particular food is problematic for him.  The Veteran denied any nausea, vomiting, hematemesis, diarrhea, melena, constipation, or bloating.  The examiner noted that his weight remains stable.  The examiner noted no episodes of bowel disturbance with abdominal distress, or exacerbations, or attacks.  The examiner also noted no weight loss or inability to gain weight attributable to the Veteran's 2001 perforated duodenal ulcer repair.

A VA examination dated December 2013 shows the Veteran reported he was treated with Pepcid and he was avoiding greasy foods.  The Veteran stated he has some discomfort, however, if he followed his diet and "takes the medication he has no symptoms."  The Veteran denied symptoms of nausea, vomiting, diarrhea, or constipation.  The Veteran denied any symptoms related to his 2001 perforated duodenal ulcer repair.  The examiner noted a December 2012 diagnostic test revealed no finding of peptic ulcer disease, but did show the presence of mild gastritis.  The examiner noted that the Veteran experiences recurring symptoms that are not severe four or more times per year, and that the average duration of the symptoms is less than one day.  The examiner also noted that the Veteran experiences abdominal pain at least monthly, that this pain is periodic, and that this pain is relieved by standard ulcer therapy.  The Veteran did not experience incapacitating episodes due to signs or symptoms of the condition.

Social Security Administration records show the Veteran is disabled under their regulations due to sickle cell disease and bilateral avascular necrosis of the hips.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, 125 F.3d at 1481. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms such as stomach pain and tenderness because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

The Veteran has reported that he does not experience nausea, vomiting, hematemesis, melena, or weight loss.  Additionally, the Veteran reported that he does not experience any incapacitating episodes from symptoms of his duodenal ulcer disease.  Moreover, the Veteran has denied symptoms such as anemia, or symptoms that have a duration averaging 10 days or more at least four or more times a year.

VA examinations and VA treatment records do not show that the Veteran experiences moderately severe symptoms; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Here, there is not evidence of anemia, weight loss, or melena.  He does not experience incapacitating episodes.  Neither the lay nor medical evidence support a higher evaluation.

In sum, the Board finds that the VA examinations and opinions contained therein are consistent with the objective evidence of record and take into account the records of prior medical treatment for the Veteran's duodenal ulcer.  These opinions represent the most probative evidence of record and are adverse to the claim.  

Given the above, the Board finds that the Veteran's claim for an evaluation in excess of 20 percent for duodenal ulcer must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49; Ortiz, 274 F.3d 1361.

Extraschedular Evaluation

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected chronic nonspecific urethritis is manifested by daytime voiding of every 2-3 hours.  The Veteran's service-connected duodenal ulcer is manifested by reported belching, abdominal pain, and tenderness two to three times per week.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to genito-urinary and digestive conditions provide disability ratings based on these complaints, among other things.  38 C.F.R. § 4.115b, Diagnostic Code 7512 (2013); 38 C.F.R. § 4.114, Diagnostic Code 7305.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected chronic nonspecific urethritis or duodenal ulcer because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected nonspecific urethritis or duodenal ulcer has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  

In fact, the November 2010 VA examiner specifically notes that the Veteran's urethritis resulted in no functional limitation and the December 2012 and 2013 VA examiners opined that the Veteran's urethritis did not impact his ability to work.  

Further, the June 2010 VA examiner reported that the Veteran's duodenal ulcer only resulted in mild functional limitations and the December 2012 and 2013 VA examiners opined that the Veteran's duodenal ulcer did not impact his ability to work.

Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for chronic nonspecific urethritis is denied.

Entitlement to an evaluation in excess of 20 percent for duodenal ulcer is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


